May 3, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Jackson National Separate Account - I (Perspective) File Nos: 033-82080 and 811-08664 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the form of the prospectus and statement of additional information that would have been filed under paragraph (c) does not differ from that contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically.This filing is for the first of two prospectuses for this offering of securities. If you have any questions, please call me at (517) 367-3872. Very truly yours, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel
